NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DEUTSCHE BANK NATIONAL TRUST                 )
COMPANY, as TRUSTEE FOR                      )
AMERICAN HOME MORTGAGE ASSETS                )
TRUST 2006-6, MORTGAGE BACKED                )
PASS-THROUGH CERTIFICATES                    )
SERIES 2006-6,                               )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D17-2848
                                             )
WILLIAM F. NOLL, III,                        )
                                             )
              Appellee.                      )
                                             )

Opinion filed October 31, 2018.

Appeal from the Circuit Court for Collier
County; Hugh D. Hayes, Judge.

A. Donald Scott, Jr. of Clarfield, Okon,
Salomone & Pincus, Orlando, for Appellant.

Louis D. D'Agostino and Maria Vigilante of
Cheffy Passidomo, P.A., Naples,
for Appellee.


ATKINSON, Judge.


              Deutsche Bank National Trust Company ("Deutsche Bank") appeals the

final judgment awarding William F. Noll, III, the attorney's fees and costs that he
incurred as a prevailing party after he obtained a final summary judgment dismissing

Deutsche Bank's foreclosure case. Deutsche Bank successfully appealed that

underlying judgment in case number 2D16-5635. As such, because Mr. Noll is no

longer the prevailing party and no longer entitled to an award of fees and costs on that

basis, we must reverse. See US Bank Nat'l Ass'n for CSFB Heat 2006-7 v. Tranumn,

234 So. 3d 871, 872 (Fla. 1st DCA 2018) (citing Marty v. Bainter, 727 So. 2d 1124,

1125 (Fla. 1st DCA 1999) ("Once a final judgment is reversed and remanded by an

appellate court, there can be no prevailing party for purposes of an award of prevailing

party attorney's fees. Consequently, an award of attorney's fees and costs predicated

on a reversed or vacated final judgment also must be reversed.")).

             Reversed and remanded.



SILBERMAN and CRENSHAW, JJ., Concur.




                                           -2-